PER CURIAM.
Appellant challenges the trial court’s order dismissing as untimely his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Because appellant filed his 3.850 motion within two years of the Florida Supreme Court’s disposition of his petition for review of this court’s decision on direct appeal, his motion was timely. See, e.g., Cargle v. State, 800 So.2d 698, 699 (Fla. 1st *213DCA 2001); Brown v. State, 617 So.2d 1105, 1106 (Fla. 1st DCA 1993). Accordingly, we REVERSE and REMAND this cause to the trial court for further proceedings.
KAHN, C.J., ERVIN and VAN NORTWICK, JJ„ concur.